O’Donnell, J.,
dissenting.
{¶ 34} A finding that a claimant is medically capable of sustained remunerative employment compels additional consideration of the individual’s nonmedical disability factors. State ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167, 31 OBR 369, 509 N.E.2d 946. It is immaterial whether a claimant is medically capable of certain work if his or her nonmedical/vocational profile disqualifies the claimant from that work. Because I believe that Spohn’s nonmedical profile disqualifies him from any employment of which he is physically capable, I respectfully dissent.
{¶ 35} In 1991, the commission deemed Spohn’s education, work history, and rehabilitation potential to be so unfavorable as to overcome the one positive factor that Spohn possessed — his youth. Nine years later, there is no evidence that Spohn’s education, employment history, or amenability to rehabilitation has improved. Two things have, however, changed — Spohn is now older and a decade further removed from the workforce. These factors do not enhance Spohn’s employability.
{¶ 36} The commission relied heavily on what it considered to be Spohn’s transferable employment skill. I find these conclusions to be unsustainable. In my view, the commission’s finding that Spohn has marketable computer skills constitutes an abuse of discretion. First, the staff hearing officer’s reference to “additional college training in computers” is misleading. Spohn had one computer class in 1988; this is hardly relevant to 2007. That training was also known to and cited by the commission in 1991, and it nonetheless awarded permanent total disability compensation. Moreover, surfing the Internet and playing video poker games, contrary to the staff hearing officer’s suggestion, do not demonstrate computer skills transferable to the marketplace.
{¶ 37} The same conclusion attaches to the staff hearing officer’s reference to Spohn’s birdwatching. Spohn records sightings at his bird feeder. The staff hearing officer felt that this activity demonstrated organizational and recordkeeping skills that enhanced Spohn’s job prospects. This conclusion also cannot be endorsed. Spohn’s tally of finches and blue jays visiting his feeder is not a transferable employment skill.
{¶ 38} The commission’s conclusion that Spohn can perform sustained remunerative employment cannot be reconciled with the underlying facts. In my view, the commission has abused its discretion in terminating Spohn’s permanent total *337disability compensation, and, accordingly, I would reverse the judgment of the court of appeals.
Fell & Marcus Co., L.P.A., and George N. Fell II, for appellant.
Marc Dann, Attorney General, and Kevin R. Sanislo, Assistant Attorney General, for appellee Industrial Commission.
Law Offices of Margelefsky & Mezinko, L.L.C., Vincent S. Mezinko, and Michael P. Margelefsky, for appellee Seaway Food Town, Inc.
Moyer, C.J., and Pfeifer, J., concur in the foregoing opinion.